Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is a 371 of PCT/EP2019/072722, filed on 08/26/2019.  
Claims 1-15 are pending and under consideration in the instant application.
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, Claim(s) 1-12, drawn to a method for producing enzymes by a strain belonging to a filamentous fungus, characterized in that said method comprises three steps: (a) a first step of growing the fungi, in the presence of at least one carbon-based growth substrate, in a stirred and aerated bioreactor in batch phase, (b) a second step of diluting the culture medium obtained in the first step (a), (c) a third step of producing enzymes from the diluted culture medium obtained in the second step (b), in the presence of at least one inductive carbon-based substrate, in fed-batch phase.
Group II, Claim(s) 13-15, drawn to a plant for producing enzymes by a strain belonging to a filamentous fungus, characterized in that said plant comprises: - a stirred and aerated bioreactor operating in batch phase for performing a step of growing the fungi, in the presence of at least one carbon-based growth substrate; - a bubble - 3 -PET-3465column operating in fed-batch phase for performing a step of producing enzymes from the culture medium from the bioreactor; - means (13) of fluidic connection connecting the bioreactor to the bubble column for performing the transfer of the growth medium from the bioreactor to the bubble column; - means for injecting the dilution liquid (2;9;14) into the bioreactor and/or into the bubble column and/or into the means (13) of fluidic connection.
2.	The inventions listed as Groups I - II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: A plant for producing enzymes by a strain belonging to a filamentous fungus, characterized in that said plant comprises: - a stirred and aerated bioreactor operating in batch phase for performing a step of growing the fungi, in the presence of at least one carbon-based growth substrate of Group II and a method for producing enzymes by a strain belonging to a filamentous fungus of Group I, are each patentably distinct product and method of use thereof. The only shared technical feature of these groups (Group I and II) is that they all relate to enzymes production derived from a filamentous fungus strain. However, this shared technical feature is not a “special technical feature” as defined by PCT Rule 13.2 as it does not define a contribution over the art. Ben Chaabane et al. (Method for the continuous production of cellulases by a filamentous fungus using a carbon substrate obtained from an acid pretreatment. WO 2013/054005 A1, publication 04/18/2013, French language, see IDS, which is also published as US 2014/0295524 A1, which will be used to identify claim limitations) teach a method for the production of enzymes ( cellulase and hemicellulases) using a strain belonging to a filamentous fungus (Trichoderma reesei), characterized in that said method comprises three phases: (a) a first phase of fungus growth, in the presence of at least one carbon-based growth substrate, in a  bioreactor (1) in batch phase mode, (b) a second phase of diluting the culture medium obtained in the first step (a) (c) a third step of producing enzymes from the diluted culture medium obtained in the second step (b), in the presence of at least one carbon-based inducer substrate, in fed-batch phase mode (see, Title, abstract,  para 8-12, 15, 16-18, and
 claims 1-12, and examples 3 and 4). Thus, the concept of producing enzymes including cellulases in filamentous fungus strain Trichoderma reesei by growing the filamentous fungus strain Trichoderma reesei in an appropriate carbon source, in a bioreactor, enzymes production steps and harvesting the enzymes  the culture during fermentation of Trichoderma reesei is known in the prior art (see, Ben Chaabane et al. WO 2013/054005 A1, see IDS) and  thus, enzymes production derived from a filamentous fungus strain, does not make contribution over the prior art and lack unity of invention. Besides, 37 CFR 1.475 does not provide for multiple products and/or methods within a single application. Therefore, inventions of Group I - II lack unity of invention.	
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes & Protein Crystallography)
Office REMSEN Building & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656